Citation Nr: 0827334	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-37 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder, identified as 
spondylolisthesis and degenerative disc and facet disease; 
and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been presented to reopen a previously denied 
claim of service connection for a back disorder, identified 
as spondylolisthesis and degenerative disc and facet disease.

In a November 2006 Supplemental Statement of the Case (SSOC), 
the RO appears to have considered service connection for a 
back disorder on the merits.  Regardless of the RO's actions 
involving the claim, the Board must still determine whether 
new and material evidence has been submitted with regard to 
that issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.  At the time of his April 2008 hearing, 
the veteran submitted additional treatment records along with 
the necessary waiver to allow the Board to review the 
evidence in the first instance.




FINDINGS OF FACT

1.  In a March 1970 decision, the RO denied a claim of 
entitlement to service connection for a back disorder, 
identified as spondylolisthesis.  The veteran did not appeal 
and that decision became final. 

2.  Evidence received since the March 1979 RO decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The competent medical evidence of record reflects that 
the veteran's back disorder, identified as spondylolisthesis, 
clearly and unmistakably pre-existed service, thereby 
rebutting the presumption of soundness, and did not 
permanently increase in severity as a result of military 
service.


CONCLUSIONS OF LAW

1.  The March 1970 decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  A back disorder, identified as spondylolisthesis and 
degenerative disc and facet disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA complied with notification responsibilities in regards to 
the veteran's claim, in correspondence sent to the veteran in 
June 2006.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  The letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

The letter also discussed the need to submit new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  It contained a 
description of what constituted new and material evidence and 
specified what evidence would be necessary to satisfy the 
element(s) that was found insufficient in the previous 
denial. (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006)).  The veteran has had a meaningful 
opportunity to participate in his appeal.  

VA has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran's service medical records, Social 
Security disability records, and records of post-service 
medical treatment for his back disability were obtained.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


New and Material Evidence

The veteran contends that his claim of service connection for 
a back disorder should be reopened and granted on the merits.  

In the March 1970 rating decision, service connection was 
denied because the evidence of record showed that the veteran 
had a chronic back disorder which preexisted service and had 
not been aggravated as a result of military service.  The RO 
notified the veteran of his appellate rights by way of a 
letter dated March 12, 1970.  The veteran did not file a 
timely appeal in the year following the issuance of that 
decision.  Therefore, the 1970 decision is considered final.  
38 U.S.C.A. § 7105 (West 2002).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

At the time of the last final RO decision dated in March 
1970, the evidence consisted of service treatment records and 
a December 1969 VA special orthopedic examination report.  
The service treatment records revealed the veteran's 
complaint of back pain and his history of similar problems 
prior to service.  An x-ray report revealed a grade I 
spondylolisthesis at the level of L5, with an associated 
spina bifida occulta at that level.  A September 1969 
clinical record shows that the veteran reported a one and a 
half year history of low back pain.  He stated that he had 
refrained from strenuous exercise since then, yet the pain 
had progressively become more severe throughout basic 
training and had persisted with physical activity.  The 
veteran was given a diagnosis of spondylolisthesis, not 
caused in the line of duty; but existing prior to entering 
service (EPTE).  A medical review board recommended that he 
be separated from military service due to a back condition, 
which had existed prior to service and had not been 
aggravated by active service.  The report from the September 
1969 separation examination listed spondylolisthesis, L5-S1, 
under the summary of defects.  On the accompanying Report of 
Medical History form, the veteran indicated that prior to 
service he had been denied employment because a company 
physician indicated he had a "poor back," following an x-
ray examination.  

At the VA special orthopedic examination conducted in 
December 1969, the veteran reported a one and one-half year 
history of back problems prior to service, including a mild 
backache after strenuous activity or sports.  He also 
reported that the backaches had become more severe shortly 
after entering into service, especially after marching.  He 
noted further that his symptoms had increased to include 
radiation of pain down his right leg to his foot.  The 
diagnosis was "grade I spondylolisthesis, with secondary 
chronic lumber sprain, symptomatic."  

The March 1970 rating decision denied service connection 
because the evidence of record showed that the veteran had a 
chronic back disorder which preexisted service; and that it 
had not been permanently worsened or aggravated as a result 
of military service.  Therefore, the unestablished fact 
necessary to substantiate the present claim is that the 
veteran's preexisting congenital back disorder was worsened 
or permanently aggravated as a result of military service.  

The veteran filed the instant petition to reopen the claim of 
service connection for a back disorder, in August 2006.  The 
pertinent evidence added to the record since the March 1970 
rating decision consists of: VA outpatient treatment records 
dated between June 2001 and February 2008, the veteran's 
disability file from the Social Security Administration 
(SSA), and an October 2006 medical nexus opinion from Dr. K.; 
a January 2007 VA medical opinion; and testimony from the 
veteran provided at an April 2008 hearing.

The VA outpatient treatment records reveal ongoing treatment 
for back pain related to the veteran's back disorder, 
beginning in June 2001 and continuing through February 2008.  
A clinical record of note, dated in June 2001, shows that the 
veteran sought treatment after he twisted and injured his 
back while in a county jail.  He reportedly developed a 
sudden onset of left lower back pain with some radiation down 
both legs to the knee.  Another clinical record of note, 
dated in April 2003, reflects the veteran's subjective report 
of a longstanding history of back problems, since his teenage 
years, aggravated when he tried sports.  Following an 
examination and x-ray, the veteran was diagnosed with 
degenerative disc and facet joint disease, lumbosacral spine; 
and spondylolisthesis L5 on S1.  The additional VA outpatient 
treatment records show continued treatment for back problems 
and other health concerns.

Records from the veteran's SSA disability file (which 
primarily consist of VA outpatient treatment records) reveal 
that he was awarded disability benefits beginning in 1996 for 
discogenic and degenerative disorders of the back; and for 
affective mood disorders.  The October 2006 medical nexus 
opinion from Dr. K. states, "This is to document my opinion 
that [the veteran] has back pain that [was] aggravated by his 
military service.  His pain is significantly disabling."  
The January 2007 VA examination report contained clinical 
findings regarding the current severity of the back disorder 
and the examiner's opinion that "it is less likely as not 
that the veteran's preexisting back condition was permanently 
aggravated by military service."  

The transcript from the 2008 hearing shows that the veteran 
testified that he did not know he had a back disorder upon 
entering service, and that no x-rays were taken during the 
initial examination.  The veteran also stated that he had 
polio as a child and wore leg braces until he was about seven 
or eight.  He denied back problems while participating in 
high school sports and weightlifting.  The veteran stated 
further that during boot camp he fell six to seven feet off 
of a platform and landed on his tailbone.  The veteran 
testified that he did not immediately seek treatment and his 
back pain steadily worsened.  He stated that he had chronic 
back problems ever since leaving the military.  

Based upon a careful review of the evidence, the Board finds 
that the evidence added to the file since the 1970 RO 
decision, is new.  The VA outpatient treatment records, SSA 
file, and medical nexus opinion were not previously before 
the RO and are not merely cumulative of earlier information 
and evidence on file at the time of the March 1970 rating 
decision.  The veteran's testimony is also new, in the sense 
that he is now essentially claiming that he did not have a 
preexisting back disorder, but rather that a specific injury 
during service caused his present back problems.  In this 
regard, it is noted that when determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

As noted, material evidence is defined existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  In this case, 
the unestablished fact necessary to substantiate the present 
claim is medical evidence that the veteran's preexisting and 
congenital back disorder was aggravated (i.e., permanently 
worsened beyond its normal natural progress) as a result of 
military service.  The October 2006 medical nexus opinion of 
Dr. K. indicates that the veteran's current back problem was 
aggravated by his military service.  Hence, by itself, it is 
considered to be material evidence, sufficient to reopen the 
claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disorder, 
identified as spondylolisthesis and degenerative disc and 
facet disease, may be reopened. 


Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

However, the Board notes that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded, where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the  disability prior to, during, 
and subsequent to service.  Id.  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

As a preliminary matter, the Board finds that the presumption 
of soundness has been rebutted in this case.  Although no 
findings of a back disability were noted on the entrance 
examination, service treatment records show veteran 
complained of back pain beginning in September 1969, less 
than a month after entering military service.  He reported a 
history of similar back pain and problems prior to service; 
specifically, a one and a half year prior history.  He stated 
that he had refrained from strenuous exercise since then, yet 
the pain had progressively become more severe throughout 
basic training and had persisted with physical activity.  An 
x-ray taken that month revealed a Grade I spondylolisthesis 
at the level of L5, with an associated spina bifida occulta 
at that level.  The spondylolisthesis was noted not to have 
been caused in the line of duty, but rather existed prior to 
entering service (EPTE).  A medical review board recommended 
the veteran be separated from military service due to his 
back condition, which had existed prior to service and had 
not been aggravated by active service.  The report from the 
September 1969 separation examination listed 
spondylolisthesis, L5-S1, under the summary of defects.  On 
the accompanying Report of Medical History form, the veteran 
reported, over his signature, that prior to service he had 
been denied employment because a company physician indicated 
he had a "poor back," following an x-ray examination.  In 
sum, the cumulative evidence shows that there was a 
preexisting back disability that was noted shortly after 
examination, acceptance, and enrollment into service.  
Therefore, the Board finds that the presumption of soundness 
has been rebutted.  

After a review of the cumulative evidence, the Board finds 
that the preponderance of the competent evidence is also 
against a finding that the veteran's preexisting back 
disability was aggravated by military service.  Essentially, 
there is no factual basis in the record or competent medical 
evidence which shows in-service aggravation of the back 
disability, on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.

As noted, service treatment records reflect clinical findings 
of grade I spondylolisthesis at the level of L5, with 
associated spina bifida occulta shortly after enlistment.  
The veteran reported a similar history of back pain with 
physical activity, both prior to and during active service.  
The veteran's testimony at his hearing, to the effect that he 
was unaware that he had a back disability prior to service 
entry, is simply not credible, in light of evidence recorded 
contemporaneous to service.  And, contrary to his current 
assertions, the service treatment records do not reflect that 
his back pain developed as the result of a fall, but rather 
after marching.  Those records, along with post-service VA 
and private medical records which show ongoing treatment for 
back pain related to the veteran's back disorder, between 
June 2001 and February 2008, provide no specific clinical 
findings or opinions to suggest that his back disability 
permanently increased in severity as a result of military 
service.  VA outpatient treatment records show that the 
veteran was diagnosed with degenerative disc and facet joint 
disease, lumbosacral spine; and spondylolisthesis L5 on S1 in 
2003.  The SSA disability file, which primarily consists of 
VA outpatient treatment records, shows that the veteran was 
found to be disabled in part due to discogenic and 
degenerative disorders of the back.  None of the VA records 
contained clinical findings or opinions in these records 
which suggest that the veteran's back disability permanently 
worsened as a result of military service.  

However, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Both the veteran and the RO sought out medical opinions to 
address the question of aggravation of the veteran's 
preexisting back disability.  These opinions were proffered 
by a private physician (Dr. K.) and a VA examiner, both of 
whom the Board considers competent, as they are licensed 
physicians who are qualified through their education, 
training, and experience to offer medical diagnoses and 
opinions.  See 38 C.F.R. § 3.159(a).  However, the Board must 
still assess the value of these opinions.  In doing so, it is 
noted that an opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

In a brief note of correspondence dated in October 2006, Dr. 
K. opined that the veteran's current back pain was aggravated 
by his military service.  The veteran's file was also 
reviewed by a VA physician in January 2007.  The examiner 
indicated that he reviewed the veteran's claims file, which 
included service treatment records and post-service private 
medical records.  In brief summary, the examiner stated that 
the facts showed the veteran had a diagnosis of 
spondylolisthesis which was a preexisting condition.  He also 
noted that an examination from 1969 showed spondylolisthesis 
of at least 15mm and that the veteran was medically 
discharged from service in October 1969 because of that 
preexisting back condition.  The examiner noted further that 
there were no x-rays available from that time.  However, the 
most recent x-rays taken in June 4, 2001, showed 15-16 mm 
anterior spondylolisthesis of L5 on S1.  There was no 
evidence of spondylolisthesis, so he could only assume that 
the veteran has a dysplastic type of spondylolisthesis.  The 
examiner concluded the following: 

"... [I]t is less likely as not that the veteran's 
preexisting back condition was permanently 
aggravated by military service.  My reason for 
this opinion, the patient had grade 1 
spondylolisthesis.  He continues to have grade 1 
spondylolisthesis.  I see nowhere in his medical 
records that he did sustain an injury to his spine 
which would suggest any other answer for his 
current back symptoms which are easily explained 
by his spondylolisthesis.  Therefore, I would 
suggest again that it is less likely as not 
permanently aggravated by his military service."

In weighing the evidence, the Board has chosen to assign 
greater probative weight the VA examiner's opinion.  It is 
noted that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Furthermore, the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Dr. K.'s opinion is not supported by any clinical findings.  
In addition, to this fact, Dr. K. did not provide any 
rationale to support his opinion that the veteran's back 
disorder was permanently worsened as a result of service.  
There also is no indication that he reviewed the veteran's 
claims file which contained service treatment records and 
post-service medical records.  In contrast, the VA examiner 
indicated that he reviewed the veteran's entire claims file.  
He also provided a succinctly detailed rationale for his 
conclusion.  In addition, the Board notes that the 
conclusions reached by the examiner are supported by the 
evidentiary record.  For these reasons, the Board finds the 
VA examiner's opinion, who did not find that the veteran's 
preexisting back disorder to have been permanently aggravated 
as a result of military service; to be more persuasive of the 
two.  

Thus, the Board is persuaded that the back disability was not 
caused or aggravated as a result of military service.  The 
Board has considered the recent testimony provided by the 
veteran, who contends in general that his current back 
disorder was caused or aggravated by military service; but 
finds that it is not dispositive of the issue.  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no indication that the veteran has 
specialized medical training, and as such he is not qualified 
or competent to establish the etiology and nature of his back 
disability; and whether or not his preexisting back disorder 
was permanently worsened as a result of military service.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a back 
disability have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened; however, upon de novo review the claim 
is denied on the merits.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


